Title: From George Washington to Jonathan Trumbull, Sr., 11 July 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
New York 11th July 1776

I duly received your favor of the 6th instant and return you my best thanks for the attention you have shewn at this Crisis, in preparing the several Regiments of Militia which are nearest this place to be ready for marching when ordered. Some of the Troops have arrived, and I hope the rest will follow without loss of time.
In my last letter I wrote you fully relative to the Light Horse, which have arrived to the number of between 4 & 500, and have the happiness to acquaint you, the Officers and Men of that Corps have manifested so firm an attachment to the Cause we are engaged in, that they have consented to remain here till such

a Body of Troops are marched from your Colony as will be a sufficient reinforcement, so as to admit of their leaving this City with safety. I mention this matter with greater pleasure, as they have the additional merit of determining to stay, even if they are obliged to maintain the Horses at their own expence.
I have also wrote you with regard to sending any Troops from hence to the Northward to be replaced by the Militia from your Province, and have stated the injudiciousness of adopting such a measure—It is indeed a great misfortune that the Small Pox is so prevalent in our Northern Army; but I conceive it would be highly impolitic, at this important period, to send away Troops who have been a considerable time in the service, and to have their places supplied by men of much less experience who belong to the Militia. I have only to add, that I am with much esteem Sir your very humble Servant

G. Washington


P.S. I must refer you to my letter abovementioned for my sentiments with respect to moving the Cattle from the different places specified. As to the Cattle on Montauk Point I can only say, some method must be devised to answer the purpose of preventing the inhabitants of East Hampton from suffering, on the one hand, and the supply of the Enemy with any Stock, on the other.

